DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicants claim priority to provisional Application No. 62/715448 with an effective filing date of 8/7/2018 and the instant application is granted the priority date of 8/7/2018
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) identifying anomalies using correlation of values which recites limitations that amounts to a mental process and covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	
	Dependent claims are rejected for depending off independent claims

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, 15-17 are/is rejected under 35 U.S.C. 103 as being unpatentable over Vijay Manikandan Janakiraman, "Explaining Aviation Safety Incidents Using Deep Temporal Multiple Instance Learning” Proceedings of the 24th ACMSIGKDD Intemational Conference on Knowledge Discovery & DataMining,CM,July2018,pp.406-415 hereinafter referenced as Janakiraman, in view of Mohta et al. US10050987 
Regarding claim 1, Janakiraman teaches: organizing time series data stored in memory blocks, the input data structure maintaining an association between instances identified in the time series data and respective sensors; (Janakiraman see section 3.1, 4.3 label for entire flight to be a collection of instances such that each instance is based on sensor variables for example time series data to include 300 sensory variables using a subset to generate 100 instances for a given flight)
calculating an instance attention value for each instance of at least one instance; (Janakiraman see section 3.1 figure 2, each instance calculated from sensory data for a given instance)
calculating a sensor attention value for each sensor of the respective sensors; Janakiraman see section 3.1, 4.3 over 300 sensory variables)
identifying correlations between multiple sensors of the respective sensors based on the instance attention value and sensor attention value, the multiple sensors being associated with the precursor event candidate, to identify a precursor event candidate based on a learned relationship between the instances and the respective sensors; (Janakiraman see section 1, 2, 3.1, 4.3 each instance is based on sensor variables with example of using a subset of 60 sensory variables and using time series data based sensor variables calculating instances resulting in probability of flight safety to determine precursors to identify events in flight time series data)
identifying an impending anomaly candidate, the impending anomaly candidate being identified based on the precursor event candidate; and (Janakiraman see section 1 based on precursors giving correlated event it is determined that there is a safety incident where safety incident reads on anomaly candidate)
generating an alert indicating an impending anomaly event, the alert identifying a type of impending anomaly event.  (Janakiraman see section 1, 5.2, 5.3 generating alert and corrective actions based on probability of anomaly or probability of safe landing such that the specific corrective action depends on specific situation of event such as using autopilot or correction in engine speed if exceeded airspeed leads to increased possibility of safety incident)
Janakiraman does not distinctly disclose: data into an input data structure stored in memory blocks, the input data structure
anomaly candidate from a database of historical anomalies
event based on the database of historical anomalies
However, Mohta teaches: data into an input data structure stored in memory blocks, the input data structure (Mohta see col. 11 lines 43-67 col. 12 lines 1-4 memory to store data structures)
anomaly candidate from a database of historical anomalies
event based on the database of historical anomalies (Mohta see col.1 39-62 col. 2 lines 47-62 comparing real time messages and candidate patterns to baseline pattern store to detect anomalies)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of measuring safety incident from sensor data as taught by Janakiraman to include a baseline pattern store as taught by Mohta for the predictable result of more efficiently detecting anomalies.
	
Regarding claim 2, Janakiraman as modified teaches: wherein associations between respective sensors and time series data are preserved in a trained neural network. (Janakiraman see section 2, 3.1, using deep recurring neural network to learn instances calculated based on time series sensor variables)

Regarding claim 3, Janakiraman as modified teaches: further comprising identifying at least one sensor and at least one instance involved in the precursor event candidate. (Janakiraman see section 1, precursor based on unsually high airspeed at a given instance)

Regarding claims 8-10, 15-17, note the rejection of claim(s) 1-3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 4-7, 11-14, 18-20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Vijay Manikandan Janakiraman, "Explaining Aviation Safety Incidents Using Deep Temporal Multiple Instance Learning” Proceedings of the 24th ACMSIGKDD Intemational Conference on Knowledge Discovery & DataMining,CM,July2018,pp.406-415 hereinafter referenced as Janakiraman, in view of Mohta et al. US10050987 in view of Andrassy et al. US2019/0370332
Regarding claim 4, Janakiraman as modified does not teach: wherein the trained neural network includes a cell having a cell update matrix, Jt, defined as: Jt = tanh(WX * xt + Wh ON Ht-1 + Wcorr ON Mt + j, where N represents a number of sensors, bj represents a cell parameter, WX * xt represents information from an input data, ON denotes a tensor product along an axis of N, Wh 0N Ht-1 represents information from a previous hidden state including associations between sensors and corresponding time series data, and Wcorr ON Mt represents information from a correlation between multiple sensors.
However Andrassy teaches: wherein the trained neural network includes a cell having a cell update matrix, Jt, defined as: Jt = tanh(WX * xt + Wh ON Ht-1 + Wcorr ON Mt + j, where N represents a number of sensors, bj represents a cell parameter, WX * xt represents information from an input data, ON denotes a tensor product along an axis of N, Wh 0N Ht-1 represents information from a previous hidden state including associations between sensors and corresponding time series data, and Wcorr ON Mt represents information from a correlation between multiple sensors. (Andrassy see paragraph 0026 neural network in which memory cells associated with hidden vectors and representations are updated with dynamics represented by equation {tilde over (c)}.sub.t=tan h(W.sub.cx.sub.t+U.sub.ch.sub.t-1) where combining Andrassy’s equation with environment of primary reference teaches the equation with its specific variables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of measuring safety incident from sensor data as taught by Janakiraman to include a neural network cell matrix as taught by Andrassy for the predictable result of more efficiently functioning neural network.

Regarding claim 5, Janakiraman as modified teaches: wherein the cell includes: 
    PNG
    media_image1.png
    183
    1055
    media_image1.png
    Greyscale
 where T represents a number of time steps. a() represents an element-wise sigmoid function, W represents a weighting parameter for it, ft, or ot, ® denotes a concatenation operator, veco denotes concatenating rows of a matrix into a vector, and b represents a gate parameter for it, ft, or ot. (Andrassy see paragraph 0026 neural network in which memory cells associated with hidden vectors and representations are updated with input gate represented by equation i.sub.t=sigmoid(W.sub.ix.sub.t+U.sub.ih.sub.t-1), forget gate represented by equation f.sub.t=sigmoid(W.sub.fx.sub.t+U.sub.fh.sub.t-1), output gate represented by equation o.sub.t=sigmoid(W.sub.ox.sub.t+U.sub.oh.sub.t-1) where combining Andrassy’s equation with environment of primary reference teaches the equation with its specific variables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of measuring safety incident from sensor data as taught by Janakiraman to include a neural network cell matrix as taught by Andrassy for the predictable result of more efficiently functioning neural network.

Regarding claim 6, Janakiraman as modified teaches: wherein the cell includes a cell state matrix Ct defined as: Ct = mat(ft 0 vec(Ct-1) + it 0 vec(Jt)), where matO reshapes a vector into a matrix, 0 denotes element-wise multiplication of vectors, and Ct-1 represents a cell state matrix at time t-1. (Andrassy see paragraph 0026 neural network in which memory cells associated with hidden vectors and representations are updated with dynamics represented by equation c.sub.t=i.sub.t⊙{tilde over (c)}.sub.t+f.sub.t⊙c.sub.t-1 where combining Andrassy’s equation with environment of primary reference teaches the equation with its specific variables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of measuring safety incident from sensor data as taught by Janakiraman to include a neural network cell matrix as taught by Andrassy for the predictable result of more efficiently functioning neural network.


Regarding claim 7, Janakiraman as modified teaches: wherein the cell includes a hidden state matrix Ht defined as: 
    PNG
    media_image2.png
    27
    406
    media_image2.png
    Greyscale
  
(Andrassy see paragraph 0026 neural network in which memory cells associated with hidden vectors and representations are updated with dynamics represented by equation h.sub.t=o.sub.t⊙ tan h(c.sub.t) where combining Andrassy’s equation with environment of primary reference teaches the equation with its specific variables)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of measuring safety incident from sensor data as taught by Janakiraman to include a neural network cell matrix as taught by Andrassy for the predictable result of more efficiently functioning neural network.

Regarding claims 11-14 18-20, note the rejection of claim(s) 4-7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153